TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00283-CR


Charles Kerr, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 12,049, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Charles Kerr has filed what purports to be a pro se notice of appeal from
either a 2006 order placing him on probation or a 2008 order revoking his probation.  In either case,
the district court has certified that this a plea-bargain case and the defendant has no right of appeal.
Additionally, Kerr's notice of appeal, which was filed on April 12, 2012, is untimely.  See Tex. R.
App. P. 26.2(a).  Under the circumstances, we lack jurisdiction to dispose of the purported appeal
in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
		The appeal is dismissed.



						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   July 13, 2012
Do Not Publish